Citation Nr: 1418535	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a variously diagnosed psychiatric disability other than PTSD.

3.  Entitlement to increases in the "staged" ratings assigned for post-operative left knee disability with degenerative joint disease (DJD) (currently 40 percent prior to September 12, 2011; 60 percent from February 1, 2013; and 40 percent from July 1, 2014).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to September 17, 2007, for the award of service connection for DJD of the right knee.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a genitourinary disability (including chronic prostatitis, urethral stricture, kidney stones, and prostate cancer), to include as secondary to service-connected disabilities.

8.  Entitlement to a disability rating in excess of 10 percent for right knee DJD.

9.   Entitlement to an effective date earlier than October 4, 2011, for the award of service connection for a left ankle disability.

10.   Entitlement to an effective date earlier than October 4, 2011, for the award of service connection for a right ankle disability.

[The motion alleging clear and unmistakable error (CUE) in a March 1998 Board decision is addressed in a separate ruling under a different docket number.]


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) from May 2008 (denying the left knee, psychiatric, and TDIU claims), April 2010 (assigning the right knee disability effective date), April 2011 (denying service connection for sleep apnea and genitourinary disability), September 2011 (denying an increased rating for the right knee disability), and March 2012 (assigning effective dates for grants of service connection for left and right ankle disabilities) rating decisions of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board, in pertinent part, remanded the issues of service connection for a psychiatric disability, entitlement to a rating in excess of 40 percent for a post-operative left knee disability with DJD, and entitlement to a TDIU rating for additional development.  The effective date issue on appeal was separately brought into appellate status during the processing of that Board remand.  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In July 2012, it was determined that the hearing transcript was inadequate due to a poor recording; the Veteran elected to testify at a new hearing before the undersigned, and the Board remanded the appeal to accommodate the Veteran's election.  A videoconference hearing was held before the undersigned in June 2013; a transcript of that hearing is in the record.

The psychiatric issue on appeal was originally developed and adjudicated as one of service connection for the limited diagnostic entity of PTSD.  At the June 2011 Board hearing, the Veteran's attorney expressly indicated that the Veteran's claim encompasses psychiatric diagnoses other than PTSD.  In light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue in July 2012 to clarify that the appeal broadly included any acquired psychiatric disability, including but not limited to PTSD.  The Board has found that the evidence of record is adequate for final appellate review addressing service connection for PTSD, whereas the service connection for a psychiatric disability other than PTSD requires additional evidentiary development.  Therefore, the issues are characterized as stated on page one.

Several of the issues on appeal have been initiated by notices of disagreement (NODs) but have not yet been addressed by a statement of the case (SOC).  These include: service connection for sleep apnea and a genitourinary disability (a July 2011 NOD followed an April 2011 rating decision), an increased rating for a right knee disability (a November 2011 NOD followed a September 2011 rating decision), earlier effective dates for grants of service connection for left and right ankle disabilities (a May 2012 NOD followed a March 2012 rating decision).  The Board finds that July 2011 correspondence is reasonably read as a NOD; November 2011 and May 2012 NODs are now in the record and, and have been acknowledged by RO correspondence (acknowledgment that was discussed in the Board's prior July 2012 remand).

Additionally, the November 2011 correspondence from the Veteran's attorney raises new claims including seeking compensation under 38 U.S.C.A. § 1151 for several disabilities (apparently including of the knee, prostate cancer, urological disability, and dermatological disability).  Furthermore, two items of correspondence dated in February 2011 seek to reopen a claim of service connection for dermatological disability (previously denied in September 2008) and allege clear and unmistakable error (CUE) in a September 1998 rating decision.  As these claims have not yet been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

All issues on appeal other than service connection for PTSD and entitlement to an earlier effective date for the award of service connection for a right knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat; there is no credible supporting evidence that the claimed in-service sexual assault occurred; and any diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.

2.  The first communication from the Veteran to VA indicating that he was seeking service connection for right knee DJD was received on September 17, 2007 (more than one year after his separation from active duty).


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  An effective date prior to September 17, 2007, for the award of service connection for right knee DJD is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Inasmuch as the April 2010 rating decision on appeal granted service connection for right knee DJD and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2010 SOC properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award, and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  He has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection for PTSD.  Letters in December 2007, February 2008, and February 2009 (regarding PTSD claims based upon alleged personal assault) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records are in the record, and pertinent post-service treatment records have been secured (including from the Social Security Administration (SSA)).  A VA examination is not necessary for PTSD because no alleged stressor in service is corroborated.  (A VA examination is needed to decide the issue of service connection for psychiatric disability other than PTSD, and that matter is addressed in the remand, below.)
Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings; generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearings in June 2011 and June 2013, the undersigned explained the requirements for establishing service connection for PTSD, including the need to establish occurrence of a stressor in-service.  The undersigned also explained the law governing assignment of effective dates, noting that the effective date of an award is generally the date the claim was received or the date entitlement arose, whichever is later.  The Veteran and his attorney have not alleged a deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these issues, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Service Connection for PTSD

The Board notes that it has reviewed all of the evidence in the Veteran's voluminous record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

38 C.F.R. § 3.304(f)(5) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.; see also M21-1MR IV.ii.1.D.14 and 15.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  Service records document that the Veteran's pattern of behavior during service led to discipline and counseling, including incidents in May 1977, August 1977 (at least two incidents), November 1977 (at least two incidents), January 1978, and August 1978.  A June 1978 STR reflects that he underwent a psychiatric consultation because he was agitated following left knee surgery; the psychiatrist noted that the Veteran was "childish," wanted out of military service, and did not have a psychiatric disease.  August and September 1978 military personnel records reflect that an administrative discharge was recommended because the Veteran was unable to adjust to military life.  An August 1978 service report, authored by a medical platoon leader who had held counseling sessions with the Veteran, describes "an inability to properly respond and relate to authority figures of any type."  The report describes that "this problem had [its] inception when he was a young child."  The report notes that the Veteran felt "everyone is personally out to get him," and the author noted that the Veteran was "unable to cope psychologically with the pressures of a combat ready infantry unit."  No diagnosis of a chronic psychiatric disorder is found in any of the service records.
The Veteran claims that he has experienced post-service onset of PTSD attributable to traumatic stressors occurring during service.  An April 1998 VA treatment report presents an assessment of PTSD and references the Veteran's description of military service as a combat medic as well as significant pre-service childhood stressors featuring the violent events involving the deaths of his parents.  A May 1998 VA treatment report shows an assessment of PTSD versus major depression.  Other VA treatment records, including a July 1998 VA treatment report, repeat an assessment of PTSD.

A July 2007 VA treatment report associates the Veteran's PTSD diagnosis with reported flashbacks to Vietnam, indicating that the Veteran described himself as a combat veteran.  A December 2007 VA treatment report repeats the PTSD assessment.  An April 2008 VA treatment report shows that the Veteran has received a diagnosis of PTSD attributed to military sexual trauma; the Veteran denied serving in combat at that time.  In May 2008, the RO issued a memorandum with a formal finding of a lack of sufficient information to confirm any claimed in-service PTSD stressor event or to pursue further research through the United States Army and Joint Services Records Research Center (JSRRC).  An October 2008 psychiatric examination associated with New Jersey state disability evaluation presents diagnoses of PTSD in addition to an atypical psychotic disorder attributed to childhood (pre-service) experiences.

Written statements submitted by the Veteran in February 2009 assert that he was sexually assaulted by a fellow serviceman in August 1978 and also note that he was traumatized during a period of service when  was assigned to quarters with servicemen suffering from PTSD and experiencing associated nightmares.

An April 2012 private psychiatric opinion from Dr. Winograd indicates that the Veteran has diagnoses of PTSD and major depression and opines that the diagnoses are linked to military service and difficulties dealing with VA.

The Veteran did not receive any awards or decorations that denote participation in combat participation, and the record does not contain evidence otherwise showing that he engaged in combat.  Although some VA treatment records suggest that he described combat related stressors, his more recent testimony (in written statements and at his Board hearing) make it clear that he does not assert that he served in  combat service or experienced a stressor event involving his participation in combat.  [Significantly, his active service was not during a period of war.]  Instead, he alleges three non-combat stressors in service (which were described in detail most recently in his June 2013 hearing testimony.  The first alleged stressor is "in regard to the left knee.. .the lack of treatment or improper treatment he was given over a series of months following that injury and dealing with the, with the superiors there."  (This stressor is also discussed in an April 2013 written brief from the Veteran's attorney.)  The second alleged stressor is "being placed in a holding area with other psychiatric patients, being exposed to them for a long period of time."  The third alleged stressor is "a sexual assault by another serviceman."

The Board finds that the first and second alleged stressors do not fall within the meaning of a 'stressor' for the purpose of establishing  service connection for PTSD.  There must be an event which triggers the post-traumatic response to meet the objective diagnostic criteria for the disorder.  The Veteran's description of stress over an extended period of months associated with treatment frustrations and difficulties with his left knee does not identify a sufficiently specific stressor event to serve as an element of a successful PTSD service connection claim.  The same is true of the Veteran's description of long-term exposure to psychiatric patients.  Accordingly, the Board finds that service connection for PTSD cannot be based upon these alleged stressors.

The third alleged stressor, featuring a military sexual trauma identifies a clear stressor event in service .  However, this alleged stressor is not corroborated.  

The Veteran has argued, including at the June 2013 hearing before the Board that the occurrence of the alleged personal assault trauma in-service is corroborated by his service disciplinary issues; the Veteran and his attorney appear to argue that disciplinary problems in service reflect behavioral changes that may corroborate the occurrence of the alleged personal assault stressor.  However, the Veteran has identified that the alleged in-service personal assault trauma occurred in August 1978, just prior to the September 1978 conclusion of his active duty military service.  The evidence of record, including the Veteran's own testimony, indicates that the Veteran's disciplinary issues in-service began substantially prior to this time with documented incidents in May 1977, August 1977, November 1977, and January 1978 all prior to August 1978.  There is no identified change in the Veteran's behavior or performance that follows an alleged August 1978 trauma.  Citing behavioral changes to corroborate the occurrence of a personal assault stressor event generally involves the implicit assertion that otherwise unexplained behavioral changes were a consequence of the trauma being alleged; this is not possible in this case where the cited behavior leading to disciplinary problems occurred before the time of the alleged in-service personal trauma the Veteran seeks to verify.  Accordingly, the Board cannot conclude that the cited disciplinary issues may serve as potential corroboration of the alleged personal assault in service.

The evidence does not establish that a pertinent stressor event occurred during military service in this Veteran's case.  Without such evidence, the diagnoses of PTSD in the record, while potentially having significance for treatment purposes, are not suffice to establish service connection.  The April 2012 private psychiatric opinion linking PTSD to military service does not identify a verified stressor; it is therefore inadequate and without probative value as to the claim.  Without credible corroborating evidence of a stressor event in service, the requisite nexus element of a service connection claim for PTSD cannot be satisfied.

The Board notes that both private and VA records show diagnoses of PTSD.  However, such diagnoses are based on the Veteran's described history of stressors in service that all either (a) do not fall within the meaning of a 'stressor' for the purpose of establishing service connection for PTSD, or (b) are not supported or shown to have factually occurred by corroborating evidence.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a mental health professional based on a postservice examination of the Veteran cannot be used to establish the occurrence of a stressor).  Some items of medical evidence contain comments suggesting that examiners believed or assumed that the Veteran's alleged in-service stressor events occurred, but such comments do not constitute probative evidence of such occurrence when the commenters indicate no basis for knowledge of the events beyond the Veteran's own account; this includes the April 2012 private psychiatric opinion cited by the Veteran's attorney during the June 2013 hearing as corroborative of the Veteran's claimed stressors, and also includes the April 2008 VA treatment report diagnosing PTSD secondary to military sexual trauma.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The positive etiology opinions and comments of record are not probative evidence establishing a nexus between PTSD and military service; this is because the predicate stressor events relied upon (including any suggestion of combat experiences and the allegation of sexual trauma) are not shown to have actually occurred.

Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that he has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.

In summary, the record does not show that the Veteran engaged in combat with the enemy and there is no credible supporting evidence of an in-service stressor.  As a threshold requirement for establishing service connection for PTSD is not met, the preponderance of the evidence is against the  claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.

Earlier Effective Date for Service Connection for Right Knee DJD 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The exception to the rule is when such claim is received within one year after the Veteran's separation from service, in which case the effective date of the award is the day following separation from service.  38 C.F.R. § 3.400(b)(2)(i).
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran was separated from active duty in September 1978.  He alleges, including in his testimony during his June 2013 Board hearing, that he filed a claim seeking service connection for right knee disability in 1979; he alleges that documentation of such claim was subsequently destroyed in connection with his moving between states and away from the particular RO where documentation of his 1979 claim would have been maintained.  However, the Board finds that documentation of the Veteran's correspondence with VA from that period has not been destroyed, and that the voluminous record available for review includes documentation of the Veteran's correspondence with VA in 1979 and proximate years in this period.  The documentation reveals that the Veteran filed a formal claim seeking service connected compensation for a left knee disability in February 1979.  No suggestion of a right knee disability was included with the claim or with any other communication and correspondence from the Veteran during 1979 or a proximate period.  Thorough documentation of correspondence and development of evidence during 1979 and subsequent years shows that the Veteran pursued disability compensation for left knee disability (obtaining an award of service connection and then repeatedly seeking increased compensation for the left knee disability) with no suggestion of a right knee disability issue in his communications or pertinent evidence.

The existing effective date of September 17, 2007, for the grant of service connection for DJD of the right knee reflects VA's determination that correspondence received from the Veteran on that date sufficiently expressed a request for a determination of entitlement or evidenced a belief in entitlement to service connection for right knee DJD to reasonably constitute a claim for that benefit.  An earlier effective date for the grant of service connection for right knee DJD cannot be warranted without a finding that the Veteran filed a claim for this benefit prior to September 17, 2007.  The Board finds that no communication from the Veteran to VA prior to September 17, 2007, expressed that he was seeking service connection for right knee DJD.  As the earliest claim for this benefit was received approximately 29 years after separation from active duty service, the effective date for the award of service connection for right knee DJD may be no earlier than that date of receipt of that claim.

The Veteran has asserted that he filed a claim of service connection for right knee disability in 1979 and that such claim is not documented because records were destroyed by the RO in 2000 (as alleged during the June 2013 Board hearing).  There is nothing in the record suggesting that any pertinent records from 1979 or proximate years have been destroyed, as the claims-file contains significant documentation of the Veteran's claims and correspondence contemporaneous to this period.  There is no suggestion in any contemporaneous records or any records prior to September 2007 that the Veteran ever submitted a claim of service connection for a right knee disability prior to September 17, 2007.  The Board does not find any communication or correspondence prior to September 17, 2007, to be a pending, unadjudicated, claim for service connection for a right knee disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (VA can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); but see Ellington v. Nicholson, 22 Vet. App. 141 (2007) (In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.).


As the September 17, 2007 claim for service connection for right knee disability is the earliest communication from the Veteran to VA seeking service connection for a right knee disability, there is no evidentiary support or legal merit for his claim seeking an earlier effective date for the award of such benefit.  In the absence of a formal or informal claim for this benefit having been filed prior to September 17, 2007, he is not entitled to an effective date of award earlier than that date.  The Court has held that where the law and not the evidence is dispositive, the Board should deny the appeal because of an absence of a legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.

An effective date prior to September 17, 2007, for the grant of service connection for right knee DJD is denied.


REMAND

Service connection for a variously diagnosed psychiatric disability other than PTSD

The Board's decision above has denied service connection for the specific psychiatric diagnosis of PTSD; there are specific regulatory guidelines for establishing service connection for that diagnosis and the evidence of record is sufficient to establish that such requirements have not been met.  The Veteran's attorney has expressly requested consideration of service connection for psychiatric disability other than PTSD, including as expressed during the June 2011 Board hearing.  The evidence of record indicates that the Veteran received psychiatric diagnoses other than PTSD, including major depression and an atypical psychotic disorder associated with childhood trauma and manifested by hallucinations with chronic paranoid ideation.  Establishing service connection for the psychiatric diagnoses other than PTSD is not governing by the same regulatory criteria as those pertaining to PTSD; appellate review of the claim must consider whether such psychiatric diagnoses became manifest in service/were aggravated therein.  The Veteran's STRs document that his service featured behavior and discipline issues.  The Veteran was evaluated by a psychiatrist in June 1978 as being "childish" with no psychiatric disease, but an August 1978 service report, by a medical platoon leader who had held counseling sessions with the Veteran, describes "an inability to properly respond and relate to authority figures of any type."  The report describes that "this problem had [its] inception when he was a young child."  The report notes that the Veteran felt "everyone is personally out to get him," and the author noted that the Veteran was "unable to cope psychologically with the pressures of a combat ready infantry unit."

As the Veteran now apparently has psychiatric diagnoses other than PTSD, involving paranoia, appellate review must include a determination as to whether apparent paranoia in service ("everyone is personally out to get him") was an early manifestation of the current psychiatric disability for which service connection is claimed.  The evidence includes suggestions that current psychiatric disabilities may be etiologically linked to pre-service events and/or military service (including an April 2012 private psychiatric opinion from Dr. Winograd, an April 2008 VA treatment record, and an October 2008 psychiatric report associated with a state disability evaluation), but there is insufficient probative evidence on the etiological questions presented to appropriately resolve the matter.  

For the benefit of VA examiners: A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to natural progression.  .


The Veteran's attorney has expressly requested that the PTSD issue be expanded to include other psychiatric diagnoses.  The Veteran has not been afforded a VA examination addressing the questions raised by the broader service connection claim.  A VA psychiatric examination on this issue is necessary.

A rating(s) in excess of 40 percent for a post-operative left knee disability with degenerative joint disease (DJD)

The Veteran's attorney has asserted that the Veteran's appeal for a higher rating for left knee disability includes a claim for assignment of such a rating on an extraschedular basis (including as asserted in May 2011 correspondence addressing this specific issue: "consideration must be given to an extra-schedular rating [for the left knee disability]").  A 40 percent rating was in effect for the left knee disability prior to his undergoing a left total knee replacement in September 2011.  A schedular temporary 100 percent rating was assigned for the left knee for the year following the September 2011 joint replacement, and in October 2012 the RO issued a supplemental SOC (SSOC) continuing the 40 percent rating for the knee.  Later in October 2012, the Veteran underwent a new VA examination of the left knee and on the basis of the new examination findings the RO issued a new rating decision in December 2012 that awarded a 60 percent rating for the left knee effective November 1, 2012.

The 60 percent rating is typically the maximum schedular rating available for the knee, but the Veteran in this case seeks consideration of a higher rating on an extraschedular basis.  In December 2012, the Veteran's attorney asserted that the RO's determinations concerning the conclusion of the period of the temporary 100 rating and the assignment of a disability rating thereafter should have included notice concerning the Veteran's right to seek further disability compensation for the left knee via extension of the temporary 100 percent rating and also referenced the need for an SSOC addressing the ongoing appeal seeking higher ratings for the left knee.  The Veteran also submitted additional private medical evidence including dated in December 2012 (and subsequently submitted additional private medical evidence, including dated in December 2012, February 2013, and May 2013) regarding the ongoing severity of the left knee disability.  In January 2013, the RO issued a new rating decision extending the temporary 100 percent rating through January 2013, and resuming a 60 percent rating therefrom; no new SSOC was issued.  In October 2013, the Veteran was afforded another new VA examination of the left knee for rating purposes.  On the basis of such examination a December 2013 RO rating decision proposed reducing the left knee rating from 60 percent to 40 percent and an April 2014 RO rating decision implemented the reduction effective from July 2014; no new SSOC has been issued since October 2012.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in an SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicate or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Veteran has explicitly raised the matter of entitlement to an extraschedular rating, the Veteran's attorney has argued that the Veteran received inadequate notice and due process in connection with rating determinations during the pendency of his left knee rating appeal, and the left knee rating appeal has not been addressed in any SSOC subsequent to October 2012 (a period including new relevant evidence and development pertaining to the left knee rating issue, including VA examinations of the left knee for rating purposes).  Given the argument, there is a due process issue requiring correction.  A remand is needed to ensure proper adjudication (including adequate notice and a formal determination of whether or not referral for an extraschedular rating is warranted) of the matter of the rating for the left knee disability.


Manlincon Issues

As discussed in the Introduction above, the Veteran has filed timely NODs initiating appeals of denials of service connection for sleep apnea and for a genitourinary disability, an increased rating for right knee DJD, and earlier effective dates for awards of service connection for left and right ankle disabilities.  Review of the record found that no SOC has been issued addressing these issues.  A remand for such action is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, these claims are not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

TDIU

The claim for a TDIU rating is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  It must be reconsidered after the development sought on the other matters is completed, and they are readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability (other than PTSD), and in particular whether or not it was caused or aggravated by his military service.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability entity other than PTSD found.  In the response please discuss the documented diagnoses of (i) major depression and (ii) an atypical psychotic disorder associated with childhood trauma and manifested by hallucinations with chronic paranoid ideation.

(b) What is its most likely etiology for each psychiatric disability entity other than PTSD diagnosed?  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable)  evidence a psychiatric disorder preexisted the Veteran's service; (ii) is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any preexisting psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to natural progress.  In answering, please specifically discuss the Veteran's documented behavioral issues in service, the psychiatric evaluation in service, and the report in service that the Veteran felt "everyone is personally out to get him" and that "this problem had [its] inception when he was a young child." 

If the response to the above is negative, is any current psychiatric disability at least as likely as not (a 50 percent or greater probability ) related to (caused or aggravated by) service or a service-connected disability?  Please provide a complete explanation for the conclusions reached.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

2.  Regarding the rating for left knee disability the AOJ should send the Veteran a notice letter as to what types of evidence would substantiate a determination that referral for extraschedular consideration is indicated, and afford the Veteran an appropriate opportunity to respond.  The AOJ should then make a formal determination as to whether referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is warranted; if such is warranted, the AOJ should proceed with the referral.

3.  The RO should issue an appropriate SOC in the matters of (1) service connection for sleep apnea and for a genitourinary disability, (2) a rating in excess of 10 percent for right knee DJD, (3) an effective date earlier than October 4, 2011, for the award of service connection for right and left ankle disabilities.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matters should be returned to the Board.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal (with appropriate resolution of all pending claims inextricably intertwined with the TDIU rating issue).  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


